COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-09-00386-CV


AMJAD MALIK                                                        APPELLANT

                                       V.

DANIEL LEAL D/B/A LEAL                                              APPELLEE
CONSTRUCTION


                                   ------------

          FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY

                                   ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                   ------------

      On November 19, 2010, we notified appellant Amjad Malik that his brief

had not been filed as required by Texas Rule of Appellate Procedure 38.6(a).

See Tex. R. App. P. 38.6(a). We stated we could dismiss the appeal for want of

prosecution unless appellant or any party desiring to continue this appeal filed




      1
      See Tex. R. App. P. 47.4.
with the court within ten days a response showing grounds for continuing the

appeal. See Tex. R. App. P. 42.3. We have not received any response.

      Because appellant Amjad Malik’s brief has not been filed, we dismiss the

appeal for want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).

      Appellant Amjad Malik shall pay all costs of this appeal, for which let

execution issue.



                                            PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DELIVERED: December 23, 2010




                                    2